Exhibit 10.2

 

 

[image_001.jpg]

MANAGEMENT PRESENTATION JULY 2019

  

 

[image_002.jpg]

Certain of the statements made and information contained in this presentation
may contain forward - looking information within the meaning of applicable
United States securities laws . Such statements are based on good faith
assumptions that Magellan Gold Corporation believes are reasonable but which are
subject to a wide range of uncertainties and business risks that could cause
actual results to differ materially from future results expressed, projected or
implied by such forward - looking statements . Factors that could cause actual
results to differ from those anticipated are discussed in Magellan Gold
Corporation’s periodic filings with the Securities and Exchange Commission .
Cautionary Note to U . S . Investors : The United States Securities and Exchange
Commission permits mining companies, in their filings with the SEC, to disclose
only those mineral deposits that a company can legally extract or produce .
Under SEC Industry Guide 7 standards, a "final" or "bankable" feasibility study
is required to report reserves . We use certain terms in this presentation, such
as “resources”, “geologic resources”, ”measured”, ”indicated” and “inferred”,
that the SEC guidelines strictly prohibit us from including in our filings with
the SEC . U . S . investors are urged to consider closely the disclosure in our
latest Form 10 - K and other reports filed with the SEC . You can review and
obtain copies of these filings from the SEC’s website at http : //www . sec .
gov/edgar . shtml . 2 OTCQB: MAGE WWW.MAGELLANGOLDCORP.COM FORWARD LOOKING
STATEMENT

  

 

[image_003.jpg]

OVERVIEW □ Magellan Gold Corporation (OTCQB : MAGE) is a US public enterprise
focused on exploration and development of gold and silver mines . □ Magellan has
an experienced management team capable of successfully executing the Company’s
goals . □ Magellan has completed acquisition of the operational SDA Processing
Plant ; located in San Dieguito de Ariba, in the State of Nayarit, Mexico . □
Magellan controls two resources : a silver resource in Arizona, and a gold -
silver resource in Nayarit, Mexico . □ Magellan is developing plans to start
production from the El Dorado gold - silver resource that is in the state of
Nayarit, using the SDA plant to process the extracted ore . 3 OTCQB: MAGE
WWW.MAGELLANGOLDCORP.COM

  

 

[image_004.jpg]

VISION 4 OTCQB: MAGE WWW.MAGELLANGOLDCORP.COM • To gain entry level precious
metal production in the first half of 2020 • To Develop a Multi - Million Ounce
Precious Metals Portfolio by the end of 2020 STRATEGY • Gain near term stable
production for the SDA plant (Magellan owned flotation facility, located in San
Dieguito de Ariba, Nayarit, Mexico) • Continue to acquire and develop properties
that will add profitable production through processing ore in the SDA plant •
Continue to review and select properties that will yield potential metal
production from mining operations VISION & STRATEGY

  

 

[image_005.jpg]

GENERAL LOCATION MAP DRILLED RESOURCE Ag,Au ACQUIRED EL DORADO Au,AG PROSPECT C
u , P b , Z n , A u , A g DRILLED RESOURCE Au,AG ACQUIRED SDA PLANT ACQUIRED
SILVER DISTRICT Ag,Pb,Zn MAGELLAN C O N T R O L L E D CURRENTLY UNDER REVIEW
MAZATLAN YUMA MEXICO CITY DENVER SAN FRANCISCO LOS ANGELES PROSPECT Ag,Pb,Zn 5
OTCQB: MAGE WWW.MAGELLANGOLDCORP.COM

  

 

[image_006.jpg]

SDA MILL: DESCRIPTION □ Two product differential flotation plant – fully
operational and permitted □ Small batch leach circuit for processing high grade
oxide ores □ 10 Years of operating history processing internally mined ore and
toll processing third party ores □ Processing capacity of 100 to 150 tonnes per
day, depending on the required grind □ Plant laboratory capable of processing 50
samples per day □ The plant and laboratory is sufficiently staffed for a 24 -
hours per day, seven - days per week operation 6 OTCQB: MAGE
WWW.MAGELLANGOLDCORP.COM

  

 

[image_007.jpg]

SDA MILL: STRATEGY □ Acquire a steady source of feed for the SDA plant; mined
ore and area toll milling opportunities □ Use the proceeds from the plant
operation to acquire other properties near the SDA plant that show a reasonable
chance of near term production □ Add a continuous CN circuit to the SDA plant to
enable the processing of oxide ores that exist in the SDA/Nayarit plant area □
Make lab service available to the local artisanal miners which should build a
working relationship with the miners, and Magellan will get an insight to the
ore grades that they are investigating. 7 OTCQB: MAGE WWW.MAGELLANGOLDCORP.COM

  

 

[image_008.jpg]

EL DORADO: AU - AG MINING CONCESSION □ Signed agreements to acquire 50 - hectare
El Dorado mining concession, and the Minetas Ejido for land usage. □ The project
is located 50 km south of SDA Mill. □ Historical production of high grade Au -
Ag ore from epithermal veins at El Hundido and El Dorado mines. Past
metallurgical results indicate the ore is amenable to floatation yielding a bulk
concentrate. □ Drilling 2010 - 20 1 along strike from the old mines identified
new resources with reasonable grades and widths for underground mining. □
Initial mine planning indicates that the mine could supply 100 - percent of the
daily feed required by the SDA plant. □ The initial mine re - opening operation
could be started in 4Q2019. □ The El Dorado vein system extends over 3 -
kilometers along strike and offers additional exploration upside. Targets
include high grade veins minable underground and lower grade bulk - minable
stockwork zones. 8 OTCQB: MAGE WWW.MAGELLANGOLDCORP.COM

  

 

[image_009.jpg]

EL DORADO: MINERALIZATION, GEOGRAPHY, LOCATION 9 OTCQB: MAGE
WWW.MAGELLANGOLDCORP.COM

  

 

[image_010.jpg]

EL DORADO: LONG SECTION SHOWING DRILL RESULTS OTCQB: MAGE 10
WWW.MAGELLANGOLDCORP.COM

  

 

[image_011.jpg]

EL DORADO: RESOURCE □ 28 holes totalling 4,950 meters drilled in 2010 - 20 1 by
TSX.V company. □ Drilling intersected multiple steeply - dipping mineralized
zones extending from near - surface to a drilled depth of 150 meters. □ The
resource, non 43 - 101 compliant , was developed using the following criteria: □
Core inspection, core photos, and drill sections were used to verify the
continuity displayed in the long section □ Widths and grades capped to the 92.5
- percentile □ 25 - Meter maximum radius for polygonal development □ The
following resource description is non 43 - 101 compliant : □ In - Situ Ore
Blocks: 109,000 - tonnes at 5.5 - gpt Au, 133.0 - gpt Ag □ Minimum mining width
is 2.4 - meters □ In - stope dilution: 1 7,500 - tonnes at 4.9 - gpt Au, 1 8.0 -
gpt Ag □ Mineable resource using all blocks (including ore losses): 1 1,000 -
tonnes 4.7 - gpt Au, 1 2.4 - gpt Ag □ Stoping will be accomplished using the
Archibald Cut and Fill method □ Economic mineable resource using current
criteria: 52,000 - tonnes, 6.0 - gpt Au, 132.9 - gpt Ag OTCQB: MAGE 11
WWW.MAGELLANGOLDCORP.COM

  

 

[image_012.jpg]

EL DORADO: PLANNED WORK GENERAL PLAN: Re - open the El Hundido underground
workings to confirm the results of the 2010 - 20 1 exploration program. In -
situ ore that is accessed during the reopening will be mined and transported to
the SDA plant for processing. Satisfactory results from the re - opening will
result in continued exploration west along strike. □ Finalize the planning and
analysis for the operation of reopening the mine. □ Pursue acquiring other
concessions in the area. □ Start the permitting process for the El Dorado mine
area (Semarnat, Explosives, Conagua). Permitting will take approximately one -
year for a mine this size. □ Develop surface, infrastructure and underground
plans. □ Locate and negotiate for the small fleet of mining equipment required,
including the equipment required for ventilation, power, compressed air and mine
drainage. □ Contact exploration companies to determine availability and cost of
continued drilling west along strike. OTCQB: MAGE 12 WWW.MAGELLANGOLDCORP.COM

  

 

[image_013.jpg]

SILVER DISTRICT: HISTORY and LOCATION □ The Silver District was discovered in
1862. Historic recorded production during 1883 - 1893 was 1.56 million ounces
silver and 2.3 million pounds lead. This production came mainly from underground
operations at the Red Cloud and Clip mines. □ From 1973 - 1992, New Jersey Zinc
Company and Orbex Minerals Ltd and its successor companies drilled 465 shallow
holes for an aggregate length of 62,866 feet, conducted metallurgical test work
and carried out scoping studies. In 1991, silver resources were estimated as
3,560,2 1 tons grading 4.46 opt silver (15,883,500 ounces contained silver). Ƒ
In 2014, Magellan drilled 3 holes, one of which was designed to confirm results
of historic drilling. Magellan core hole PA - 1 at the Papago deposit
intersected 90 ft grading 6 . 05 opt silver . which compares favorably to the
historic RC hole result of 90 feet grading 5 . 78 - opt silver . OTCQB: MAGE 13
WWW.MAGELLANGOLDCORP.COM

  

 

[image_014.jpg]

SILVER DISTRICT: VEINS BLACK ROCK VEIN AND WORKINGS PACIFIC VEIN OUTCROP
DRILLING 2014 PAPAGO OTCQB: MAGE 14 WWW.MAGELLANGOLDCORP.COM DRILLING 2014 RED
CLOUD

  

 

[image_015.jpg]

CAPITAL STRUCT (POST 1:50 REVERSE SPLIT IN JAN 2019) Trading symbol : Trading
range (52 weeks) : Market capitalization ($2.00) : Shares issued & outstanding :
Shares fully diluted : Warrants : OTCQB: MAGE 15 WWW.MAGELLANGOLDCORP.COM Stock
Options Convertible Note Shares : Largest shareholder (individual): Management :
MAGE (OTCQB) $0.80 to $3.80 $7.1 million 3.60 million 4.53 million 300k, $1.00,
expiration July 31, 2019 300k, $3.00, expiration August 2019 72k, $2.00,
expiration 2027 325k, $1.00 & $1.25, convertible in 2019 40.5% 21.5% MAGELLAN
GOLD CORPORATION

  

 

[image_016.jpg]

INVESTMENT SUMMARY □ Magellan is an exploration and development company focused
on precious metal production. □ Magellan’s management team has extensive
experience in developing and advancing mineral assets to production. □ The SDA
Mill and El Dorado mining operation will transform Magellan into a production
company. Mine Development in 4Q2019 with possible production in first half of
2020. □ Our strategy is to build production through acquisition of near
production sources of high - grade gold and silver ore that can be processed
with the SDA Plant. El Dorado is the initial acquisition that appears to fit our
strategy. Other attractive properties have recently been identified and are
under current review. □ Magellan has been “under the radar” and has a small
float and small market capitalization. 1:50 reverse split (Jan 7, 2019) has been
positively received. OTCQB: MAGE 16 WWW.MAGELLANGOLDCORP.COM

  

 

[image_017.jpg]

EXPERIENCED MANAGEMENT OTCQB: MAGE 17 WWW.MAGELLANGOLDCORP.COM David Drips,
President, CEO and Director A graduate of Colorado School of Mines, BS Mining
Engineering, with over 45 years of experience in the mining and contracting
industries . Mr . Drips has experience with the operation of underground and
surface mines, gassy and non - gassy mines, flotation, SX/EW and hydro -
metallurgical plants . David has worked at projects in ten foreign countries,
managing the business units, and dealing with foreign labor unions in some
cases. Mr. Drips has worked with Hecla, Pan American Silver, Endeavour Silver,
Breakwater Resources, and Golden Minerals. Frank Pastorino, COO Mr. Pastorino
has an MBA from the University of Louisville. Frank has been involved with the
mining industry for over fifteen years, working at projects in four foreign
countries . Mr . Pastorino has experience with surface mining operations,
floatation plants and all facets of the required business units . His experience
includes the financing and marketing associated with start - up projects . Frank
has worked with Kapan Ore Mining and processing, Global Gold Mining LLC, and
MBMI Resources . Joaquin Rodriguez, Consulting Geologist Mr . Rodriguez
graduated from Universidad Autónoma de Chihuahua, Chihuahua in 1987 with a
degree in Geology . Joaquin has worked in the mining industry for 32 - years,
holding the positions of mine geologist, exploration geologist, mine manager,
and mining consultant . Joaquin has been responsible for large scale exploration
programs, production geology programs, and mine planning and management . Mr .
Rodriguez has worked with Chihuahua Bureau of Mines, Minera Glamis, Minera
Williams, and Golden Minerals .

  

 

[image_018.jpg]

EXPERIENCED MANAGEMENT OTCQB: MAGE 18 WWW.MAGELLANGOLDCORP.COM Michael Martinez,
CFO, Secretary and Treasurer Michael P . Martinez, CPA, was appointed CFO,
Secretary and Treasurer in September 2017 . He brings 25 years of financial
management and accounting experience with private and public companies .
Currently Mr . Martinez is CFO of GandyDancer, LLC, a company that operates in
heavy construction . Previously he worked as a senior financial manager with
Ernest Healthcare, served as CFO of Santa Fe Gold Corporation, and was employed
as a financial officer for an aerospace manufacturer . Early in his career, Mr .
Martinez served as a staff accountant for KPMG Peat Marwick . Mr . Martinez
graduated Cum Laude from the University of Arizona with a B . S . in Business
Administration . He is a certified public accountant and a member of the New
Mexico Society of CPAs . John Power, Director John C . Power, co - founder and
director of the Company, has served in senior capacities since the Company’s
inception in 2010 . Mr . Power has 30 years experience in managing public and
private companies across diverse industries including mining, oil and gas, real
estate, broadcasting and a closed - end mutual fund . Mr Power also is president
and a director of Athena Silver Corporation (OTCBB : AHNR) and serves as co -
manager of Silver Saddle Resources, LLC . , a private exploration company . Mr .
Power attended Occidental College and the University of California at Davis .

  

 

[image_019.jpg]

W WW . M A GE LL A N G O L D C O R P . C O M O T C Q B : M A G E 19
www.magellangoldcorp.com David E Drips, President & CEO dedrips@msn.com

  

 

